DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on August 10, 2022.  Claims 7-12 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-6 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claim(s) 7-12 filed on August 10, 2022.	
Specification
3.	The amendments to the specification regarding the title received on August 10, 2022.  These amendments to the title are NOT accepted because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (U.S. Patent Application Publication # 2018/0020365 A1).
Regarding claim 7, Xiong et al. teach a terminal (read as UE (Fig.12 @ 1200; Fig.13)) comprising: 
a processor (Fig.12 @ 1202) that selects a first operation to determine a resource to be used for a transmission based on scheduling information received from a first terminal or a second operation to autonomously determine a resource to be used for a transmission and that executes the first operation or the second operation that is selected (read as “ In a Type-2 transmission scheme, a UE selects one resource within a scheduling request (SR) region in the resource pool, ”(Fig.12 @ 1202; Abstract)); and 
a transmitter (Fig.12 @ 1206, 1208, 1210) that transmits a message to the first terminal or a second terminal by using the resource determined by the processor in the first operation or the second operation. (read as UE “transmits the SR for the resource which contains the resource allocation for data transmission, and transmits the uplink data on the resource which is indicated in the SR information.”(Fig.12 @ 1206, 1208, 1210; Abstract))
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. Patent Application Publication # 2018/0020365 A1) in view of Martin et al. (U.S. Patent Application Publication # 2018/0310297 A1).
Regarding claim 8, and as applied to claim 7 above, Xiong et al. teach “mechanisms to support asynchronous uplink transmission, resource pool configuration, acknowledgement response mechanisms and retransmission mechanisms in wireless communications.”(Fig.12 @ 1200; Fig.13; Paragraph [0017])
However, Xiong et al. fail to explicitly teach wherein the processor determines whether the first operation or the second operation is allowed in a resource pool, 
wherein, upon determining that the first operation is allowed in the resource pool,
the processor selects and executes the first operation, and 
wherein, upon determining that the second operation is allowed in the resource pool, the processor selects and executes the second operation. 
Martin et al. teach a method wherein the processor determines whether the first operation or the second operation is allowed in a resource pool (read as “the association being determined in accordance with a predetermined characteristic of the sets of communication resources;”(Abstract)), 
wherein, upon determining that the first operation is allowed in the resource pool (read as “each set of communication resources being associated with a different respective range of possible speeds of the first terminal device, … ”(Abstract)),
the processor selects and executes the first operation (read as first speed range (e.g.: 30 mph) (Fig.5-7; Abstract); For example, “select the set of communication resources associated with the range of possible speeds  of the first terminal device within which the determined speed  of the first terminal device is found;”(Fig.5-7; Paragraph [0013])), and 
wherein, upon determining that the second operation is allowed in the resource pool, the processor selects and executes the second operation.  (read as second speed range (e.g.: 60 mph) (Fig.5-7; Abstract); For example, “select the set of communication resources associated with the range of possible speeds  of the first terminal device within which the determined speed of the first terminal device is found;”(Fig.5-7; Paragraph [0013]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining different speed ranges of mobile devices based on a predetermined set of resources as taught by Martin et al. with the User Equipment as taught by Xiong et al. for the purpose of improving overhead of uplink transmissions by devices in a communication network.
Regarding claim 9, and as applied to claim 7 above, Xiong et al. teach “mechanisms to support asynchronous uplink transmission, resource pool configuration, acknowledgement response mechanisms and retransmission mechanisms in wireless communications.”(Fig.12 @ 1200; Fig.13; Paragraph [0017])
However, Xiong et al. fail to explicitly teach wherein the processor determines that the first operation and the second operation is allowed in a resource pool, and 
wherein, upon executing the second operation, the processor executes a predetermined operation related to the first operation.
Martin et al. teach a  method wherein the processor determines that the first operation and the second operation is allowed in a resource pool (read as “the association being determined in accordance with a predetermined characteristic of the sets of communication resources;”(Abstract) Also, “each set of communication resources being associated with a different respective range of possible speeds of the first terminal device, … ”(Abstract)), and 
wherein, upon executing the second operation, the processor executes a predetermined operation related to the first operation. (read as “a predetermined characteristic of the sets of communication resources;”(Abstract))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining different speed ranges of mobile devices based on a predetermined set of resources as taught by Martin et al. with the User Equipment as taught by Xiong et al. for the purpose of improving overhead of uplink transmissions by devices in a communication network. 
Regarding claim 10, and as applied to claim 9 above, Xiong et al. teach “mechanisms to support asynchronous uplink transmission, resource pool configuration, acknowledgement response mechanisms and retransmission mechanisms in wireless communications.”(Fig.12 @ 1200; Fig.13; Paragraph [0017])
However, Xiong et al. fail to explicitly teach wherein the predetermined operation is to attempt to receive information related to the first operation to be transmitted from the first terminal and to avoid selecting a resource indicated by the scheduling information upon receiving the information related to the first operation.
Martin et al. teach a method wherein the predetermined operation is to attempt to receive information related to the first operation to be transmitted from the first terminal and to avoid selecting a resource indicated by the scheduling information upon receiving the information related to the first operation. (Fig(s).5-7)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining different speed ranges of mobile devices based on a predetermined set of resources as taught by Martin et al. with the User Equipment as taught by Xiong et al. for the purpose of improving overhead of uplink transmissions by devices in a communication network. 
Regarding claim 11, and as applied to claim 7 above, Xiong et al. teach “mechanisms to support asynchronous uplink transmission, resource pool configuration, acknowledgement response mechanisms and retransmission mechanisms in wireless communications.”(Fig.12 @ 1200; Fig.13; Paragraph [0017])
However, Xiong et al. fail to explicitly teach wherein the processor selects the first operation or the second operation based on a predetermined condition.
Martin et al. teach a method wherein the processor selects the first operation or the second operation based on a predetermined condition. (read as “a predetermined characteristic of the sets of communication resources;”(Abstract))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining different speed ranges of mobile devices based on a predetermined set of resources as taught by Martin et al. with the User Equipment as taught by Xiong et al. for the purpose of improving overhead of uplink transmissions by devices in a communication network.
Regarding claim 12, and as applied to claim 11 above, Xiong et al., as modified by Martin et al., teach a terminal (Fig(s).12-13) wherein the predetermined condition is such that a scheduling command is not received until a predetermined time period elapses (read as information on the resource selected) after the transmitter transmits a scheduling request (read as scheduling request (Paragraph [0028]); For example, “In an embodiment of a Type-3 transmission scheme, an MTC UE 106 randomly selects a resource within the SR region and transmits the SR on the selected resource with information on the resource selected for subsequent data transmission. The MTC UE 106 transmits on the indicated resource if it receives an ACK, in response to its transmitted SR, granting transmission on the uplink (UL) from the eNB or base station.”(Paragraph [0028]) Also, “ In order to avoid the resource collision from other UEs, a fixed timing relationship between the resource when MTC UE transmits the uplink data and PHICH transmission can be defined.”(Paragraph [0065])), or 
such that a period during which the scheduling command is not received exceeds a predetermined threshold value based on a latency requirement.
Response to Arguments
6.	Applicant's arguments with respect to claim(s) 7-12 have been considered but are moot in view of the new ground(s) of rejection.	
CONCLUSION
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Li et al. (U.S. Patent Application Publication # 2018/0376493 A1) teach a first user device executing “a method includes receiving, by a first user device from a base station, control information indicating an assignment of the first user device to a first scheduling request sub-pool of resources of one or more scheduling request sub-pools, and an assignment of the first user device to a first data sub-pool of resources of one or more data sub-pools, wherein the sub-pools assigned to the first user device allow a contention-based grant-free mode transmission from the first user device of both a data and a scheduling request at the same time via different resources, wherein for at least a plurality of user devices no two user devices are assigned to both a same data sub-pool and a same scheduling request sub-pool.”(Paragraph [0005])
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 10, 2022